            Case 2:18-cr-00131-RAJ Document 1309 Filed 05/18/20 Page 1 of 1




 1                                                    The Honorable Judge Richard A. Jones
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7    UNITED STATES OF AMERICA,                    NO. CR18-0131 RAJ
 8                           Plaintiff,
                                                   ORDER GRANTING MOTION TO SEAL
 9                                                 EXHIBIT A TO UNITED STATES’
                                                   RESPONSE TO MOTION FOR
10                      v.
                                                   REDUCTION IN SENTENCE PURSUANT
11                                                 TO 18 U.S.C. § 3852(c)(1)
      LAMONT JEFFERY REYNOLDS,
12
13                           Defendant.
14
15         This matter has come before the Court on the motion to seal Exhibit A to United

16   States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.

17   § 3582(c)(1). The Court has reviewed the motion and records in this case and finds

18   there are compelling reasons to permit the filing under seal of the Exhibit A to United

19   States’ Response to Motion for Reduction in Sentence Pursuant to 18 U.S.C.

20   § 3582(c)(1), due to the sensitive information contained therein.

21         IT IS HEREBY ORDERED that the United States’ Motion to Seal (Dkt. #1298) is

22 GRANTED. Exhibit A to United States’ Response to Motion for Reduction in Sentence
23 Pursuant to 18 U.S.C. § 3582(c)(1) shall remain under seal.
24         DATED this 18th day of May, 2020.

25
26
                                                    A
27                                                  The Honorable Richard A. Jones
                                                    United States District Judge
28
     ORDER GRANTING MOTION TO SEAL - 1                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Reynolds, CR18-0131 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
